Horton, C. J.,
concurring specially as follows:
I concur in the decision in this case, but if the appellant had not gone upon the witness stand and given the evidence-I find from him in the record, I would have favored a reversal of the judgment, and the granting of a new trial on-account of the manner in which the jury was constituted. I consider, however, his testimony a detailed statement or confession of guilt; that is, the evidence given by him involves-guilt under the law. Therefore, under the circumstances, the errors of the trial court were not substantial ones — at least,, not sufficiently so to be prejudicial to the rights of the accused.